           Case 1:20-cv-00001 Document 1 Filed 01/10/20 Page 1 of 6

                                                               ....... »• . i.



                                                                                 FILED
 1   DAVID G. BANES,F0171                                                            Clertt
     O'CONNOR BERMAN HOREY & BANES,LLC                                           Difltict Court
2    Suite 201, Marianas Business Plaza
     P.O. Box 501969
3    Saipan, MP 96950                                                        JAN 1 0 2G20
     Tel.:(670)234-5684
4    Fax:(670)234-5683                                              Hr           Northern Marlaru Islands
     Email: dbanes@pacitlcla\vvcrs.la\v                             By
5
                                                                                  (Beputy CIcri)
     Attorneysfor PlaintiffAlyssa J, Nunez
6
                           IN THE UNITED STATES DISTRICT COURT
7
                                                 FOR THE
                                  NORTHERN MARIANA ISLANDS
8


9
     ALYSSA JADE NUNEZ,                             CASE NO.   £¥            20-0 00 01
10
                           Plaintiff,
11

                   vs.
12
                                                    COMPLAINT

     THE UNITED STATES OF AMERICA,
13
     THE UNITED STATES DEPARTMENT
14   OF THE INTERIOR,THE NATIONAL
     PARK SERVICE,and PACIFIC-WEST
15   REGION OF THE NATIONAL PARK
     SERVICE,
16

                           Defendants.
17


18


19
            COMES NOW Plaintiff Alyssa J. Nunez("Nunez"), by and through counsel and for her

20   Complaint, states and alleges as follows:

21
                                            JURISDICTION
22


23
            1.     This Court has jurisdiction over this matter pursuant to the Federal Tort Claims
24
     Act,28U.S.C. § 1346(b).
25


26


27


28
             Case 1:20-cv-00001 Document 1 Filed 01/10/20 Page 2 of 6




 1
                                                  VENUE
 2


 3
              2.    Venue is proper in this District pursuant to 28 U.S.C. §1402(b) because this is a
4
     tort claim against the United States arising under 28 U.S.C. § 1346(b), and the act or omission
5
     complained ofoccurred in this District.
6

                                                 PARTIES
7


8
              3.    Nunez is an adult U.S. citizen residing in Saipan, CNMI.

9             4.    At all times relevant, the United States Department ofthe Interior, acting through

10   the National Park Service ("NFS"), and specifically, through the Pacific-West Region division
11
     of the National Park Service ("NFS FWR Division""), was a "Federal agency" as within the
12
     meaning of28 U.S.C. §2671.
13
                                                  FACTS
14

              5.    For over 30 years, NFS PWR Division has been the operator of the American
15


16   Memorial Park (the "Park"") located in Garapan, Saipan, CNMI, and exercised control over the

17   Park.

18
              6.    During those years, NPS PWR Division has been operating the Park using the
19
     concept of a "living monument"" that offers various activities to people living in the community,
20
     such as jogging, picnicking, fishing, water sports, tennis, and bicycling.
21

              7.    In May 2018, Marianas Visitors Authority ("MVA""), a government entity of the
22


23
     Commonwealth of the Northern Mariana Islands ("CNMI") and NPS PWR Division jointly

24   organized and hosted the 20^"^ Annual Taste of the Marianas Intemational Food Festival & Beer

25   Garden (the "Event"") at the Park.
26
              8.    The Event was part of NPS PWR Division"s program of operating the Park as a
27
     living monument.
28
          Case 1:20-cv-00001 Document 1 Filed 01/10/20 Page 3 of 6




 1          9.      For the Event, a stage was set up in the Park, on the northern side of Coral Tree
2
     Avenue, on the other side of Coral Tree Avenue.
3
            10.     There was a grassy area between the back of the stage and the northern boundary
4
     of Coral Tree Avenue.
5

            11.     This grassy area was a part ofthe Park.
6


7
            12.     It was typically used as a parking area throughout the year by visitors of the Park.

8           13.     Upon information and belief, all the employees of NPS PWR Division knew or

9    should have known this typical use ofthe grassy area.
10
            14.     Between the grassy area and the stage for the Event, there were wires extending
11
     between low cement posts at a height that was about 1 to 2 feet above the ground.
12
            15.     Upon information and belief, those wires and the low cement posts had been put
13

     up by NPS PWR Division long before the Event.
14


15          16.     The wires presented a significant tripping hazard to visitors ofthe Park.

16          17.     Upon information and belief, long before the Event, all the employees of NPS

17
     PWR Division knew or should have known that those wires presented a significant tripping
18
     hazard to visitors of the Park.
19
            18.     Upon information and belief, in 2018, when MVA and NPS PWR Division
20

     jointly hosted the Event, all the employees of NPS PWR Division knew or should have known
21


22
     that those wires presented a significant tripping hazard and therefore a significant risk of

23   personal injuries, to people who, having parked their cars in the grassy area behind the stage,

24   were going to walk towards the stage to attend the Event, and those who, having attended the
25
     Event, were going to walk back to the grassy area to their cars.
26


27


28
             Case 1:20-cv-00001 Document 1 Filed 01/10/20 Page 4 of 6




 1            19.    All the employees of NPS PWR Division knew or should have known that this

 2
     tripping hazard would increase drastically when it was dark because the grassy area was poorly
3
     lit in the evening.
4
              20.    However, NPS PWR Division did not remove the wires, or put up any warning
5

     sign to warn people of the tripping hazard created by the wires, or ward off the entire
6


7
     surrounding area to prevent people from walking across where the wires were, or install any

8    temporary lighting in the area, or at least place an employee nearby to warn people of the

9    tripping hazard and guide them away from the wires.
10
              21.   On or about May 19, 2018, Nunez went to attend the Event with her family
11
     members.
12
              22.   They arrived at the American Memorial Park by car, and their car was parked in
13

     the grassy area between the back ofthe stage and the northern boundary of Coral Tree Avenue.
14


15            23.   After attending the Event, Nunez and her family members walked towards the

16   grassy area to get back to their car.

17
              24.   At that time, it was dark, and the grassy area was poorly lit.
18
              25.    While walking, Nunez tripped over one ofthe wires.
19
              26.   She fell forward and caught her fall with her arms.
20

              27.   As a result of her fall, Nunez fractured the elbow of her right arm and
21


22
     experienced extreme pain.

23            28.   Nunez had to travel to the Philippines to undergo surgery.

24            29.   After the surgery, she underwent physical therapy.
25
              30.   She needs at least another surgery in the future, and may need further medical
26
     care.

27


28
             Case 1:20-cv-00001 Document 1 Filed 01/10/20 Page 5 of 6




 1            31.    The range of motion of her arm is likely to be permanently reduced as a result of
2
     her injuries.
3
              32.    Nunez has complied timely with 28 U.S.C. § 2401(b) by providing notice of her
4
     claim to NPS regarding her injuries and damages that were tortiously caused by the Defendants
5

     in March 2019.
6


7
              33.    In her notice, Nunez claimed damages in the amount of$500,000.00.

8             34.    To date, the Defendants have failed to make any disposition of Nunez's claim.

9             35.    All conditions precedent to filing this lawsuit have been satisfied (or otherwise
10
     waived).
11
                             FIRST CAUSE OF ACTION - NEGLIGENCE
12
              36.    Nunez re-alleges and incorporates paragraphs 1 through 35 as if restated in full
13
     here.
14

              37.    At the time Nunez tripped over the wire at the Park, the Defendants operated the
15


16   Park and had control over the Park.


17            38.    The tripping hazard associated with the wire was created by the Defendants.

18
              39.    Nunez, as an attendee of the Event, was an invitee of the Defendants.
19
              40.    The Defendants owed a duty ofreasonable care to Nunez.
20
              41.    They breached this duty by(among other negligent actions and omissions):
21

                     a.     Failing to remove the wires;
22

                     b.     Failing to put up a warning sign to warn people of the tripping hazard
23
                            created by the wires;
24
                     c.     Failing to ward off the entire surrounding area to prevent people from
25                          walking across where the wires were;

26                   d.     Failing to install temporary lighting in the area sufficient to allow people
                            to notice the wires in advance; and
27


28
             Case 1:20-cv-00001 Document 1 Filed 01/10/20 Page 6 of 6




 1                       e.        Failing to place someone nearby to warn people of the tripping hazard
                                   and guide them away from the wires.
2

              42.        As a direct and proximate result of their breach of its duty of reasonable care
3


4    owed to Nunez, Nunez fell and suffered personal injuries, including a broken elbow.

5             43.        As a direct and proximate result of their breach, Nunez suffered pain and

6
     suffering, mental anguish, loss of enjoyment of life, medical expenses and other expenses
7
     related in seeking off-island treatment, and will suffer additional injuries and losses in the future
8
     because she has not yet fully recovered from her injuries (and it is likely the injuries will
9

     permanently impact her life).
10

              44.        At all times relevant, the action or inaction of the employees of NFS PWR
11


12   Division was within the scope of their office or employment.

13            45.        Therefore, the Defendants are liable to Nunez for damages in an amount to be

14
     proven at trial, up to the maximum amount permitted by law.
15
                                                     PRAYER FOR RELIEF
16
               WHEREFORE,Plaintiff prays for relief as follows:
17
               a.        For compensatory damages for economic and non-economic injuries and losses,
18
                         including without limitation, pain and suffering, mental anguish, loss of
19
                         enjoyment of life, medical expenses and other expenses related in seeking
20
                         treatment, and loss of earnings, in an amount to be proven at trial, up to the
21
                         maximum amount permitted by law;
22
               b.        For such other and equitable relief as this Court deems just and proper.
23
               Date: January 8, 2020.
24


25


26                                                                 David G. Banes(F0171)

27   M;\David Banes'.Civil Cases\4415-0I Alyssa Jade Nunez v MVA\Drufts\Finalized'201008 - Coinplaim (against NPS).doc


28
